



____________________________________________________________________
ROGERS CORPORATION
SEVERANCE PLAN


___________________
Effective February 7, 2019
____________________________________________________________________



















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section 1.
Introduction
1
1.1.
Purpose.
1
1.2.
Effective Date.
1
Section 2.
Definitions and Construction
2
2.1.
Definitions.
2
2.2.
Gender and Number.
4
2.3.
Section 409A.
4
Section 3.
Participation
5
3.1.
Generally.
5
3.2.
Participation Agreement Required.
5
Section 4.
Severance Benefits
6
4.1.
Cash Severance Benefits.
6
4.2.
Medical and Dental Benefits.
7
4.3.
Outplacement Services.
7
4.4.
Equity Awards.
8
4.5.
Qualifying Termination.
8
4.6.
Sections 280G and 4999 of the Code.
8
Section 5.
Covenants
10
5.1.
Generally.
10
5.2.
Noncompetition.
10
5.3.
Interference with Business Relations.
10
5.4.
Proprietary and Confidential Information.
11
5.5.
Nondisparagement.
11
5.6.
Cooperation.
11
5.7.
Recoupment.
12
Section 6.
Release
13
6.1.
Generally.
13
6.2.
Time Limit for Providing Release.
13
Section 7.
Nature of Participant’s Interest in the Plan
14
7.1.
No Right to Assets.
14
7.2.
No Right to Transfer Interest.
14
7.3.
No Employment Rights.
14
7.4.
Withholding and Tax Liabilities.
14
Section 8.
Administration, Interpretation, and Modification of Plan
15
8.1.
Plan Administrator.
15
8.2.
Powers of the Administrator.
15
8.3.
Incapacity.
15
8.4.
Amendment, Suspension, and Termination.
15
8.5.
Power to Delegate Authority.
15







Rogers Corporation Severance Plan
 
Table of Contents




--------------------------------------------------------------------------------




8.6.
Headings.
16
8.7.
Severability.
16
8.8.
Governing Law.
16
8.9.
Complete Statement of Plan.
16
Section 9.
Claims and Appeals
17
9.1.
Application of Claims and Appeals Procedures.
17
9.2.
Initial Claims.
17
9.3.
Appeals.
18
9.4.
Other Rules and Rights Regarding Claims and Appeals.
19
9.5.
Interpretation.
19
 
 
 
Exhibit A
Participation Agreement
 
Exhibit B
Release
 













Rogers Corporation Severance Plan
 
Table of Contents




--------------------------------------------------------------------------------









Section 1.INTRODUCTION

1.1.    Purpose.
The purpose of the Plan is to ensure that Rogers Corporation (“Rogers” and, with
its affiliates, the “Company”) will have the continued dedication of key
employees of the Company by providing severance protection to selected
individuals. The Plan is an unfunded plan maintained primarily for the purpose
of providing severance benefits to a select group of key management employees.

1.2.    Effective Date.
The Plan is effective as of February 7, 2019.



Section 2.    DEFINITIONS AND CONSTRUCTION

2.1.    Definitions.
When used in capitalized form in the Plan, the following words and phrases have
the following meanings, unless the context clearly indicates that a different
meaning is intended:
(a)
“Administrator” means the Chief Human Resources Officer of Rogers or such
committee or person as the Chief Human Resources Officer of Rogers designates,
except that, with respect to the participation of the Chief Human Resources
Officer of Rogers in the Plan, “Administrator” means the President and Chief
Executive Officer of Rogers.

(b)
“Cause” has the meaning provided in Section 4.5(c).

(c)
“Change in Control” means any of the following:

(1)
The acquisition by one person, or more than one person acting as a group, during
the 12-month period ending on the date of the most recent acquisition by such
person or persons, of ownership of assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that a Change in Control shall
not occur solely as a result of a transfer of assets to any entity controlled by
the shareholders of the Company immediately after such transfer, including a
transfer to (A) a shareholder of the Company (immediately before such transfer)
in exchange for or with respect to its stock, (B) an entity, 50 percent or more
of the total value or voting power of which is owned (immediately after such
transfer) directly or indirectly by the Company, (C) a person, or more than one
person acting as a group, that owns (immediately after such








--------------------------------------------------------------------------------

Rogers Corporation Severance Plan    Page 1

--------------------------------------------------------------------------------





transfer) directly or indirectly 50 percent or more of the total value or voting
power of all outstanding stock of the Company, or (D) an entity, at least 50
percent of the total value or voting power of which is owned (immediately after
such transfer) directly or indirectly by a person described in clause (C),
above. For purposes of this Section 2.1(c)(1), “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
(2)
The acquisition by one person, or more than one person acting as a group, of
stock of Rogers that, together with stock already held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of Rogers.

(3)
The acquisition by one person, or more than one person acting as a group, during
the 12-month period ending on the date of the most recent acquisition by such
person or persons, of ownership of stock of Rogers possessing 30 percent or more
of the total voting power of the stock of Rogers; provided, however, that a
Change in Control shall not occur under this Section 2.1(c)(3) solely as a
result of the acquisition of additional stock by a person, or more than one
person acting as a group, that is considered to “effectively control” the
Company (within the meaning of guidance issued under Section 409A of the Code).

(4)
The replacement of a majority of the Board of Directors of Rogers during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors of Rogers before the date of
the appointment or election.

(5)
The consummation of any merger, reorganization, consolidation or share exchange
unless the persons who were the beneficial owners of the outstanding shares of
the common stock of Rogers immediately before the consummation of such
transaction beneficially own more than 50% of the outstanding shares of the
common stock of the successor or survivor entity in such transaction immediately
following the consummation of such transaction.

For purposes of this Section 2.1(c), persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with Rogers. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
(d)
“Code” means the Internal Revenue Code of 1986, as amended.





Rogers Corporation Severance Plan
 
Page 2




--------------------------------------------------------------------------------





(e)
“Company” means Rogers and its affiliates.

(f)
“Compensation and Organization Committee” means the Compensation and
Organization Committee of the Board of Directors of Rogers.

(g)
“Effective Date” means February 7, 2019.

(h)
“Eligible Employee” means any employee of the Company who is designated by the
Compensation and Organization Committee to be eligible to participate in the
Plan.

(i)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(j)
“Good Reason” has the meaning provided in Section 4.5(b).

(k)
“Participant” means an Eligible Employee who participates in the Plan under
Section 3.

(l)
“Participation Agreement” has the meaning provided in Section 3.2.

(m)
“Plan” means the Rogers Corporation Severance Plan as set forth in this
document.

(n)
“Rogers” means Rogers Corporation and any successor.

(o)
“Qualifying Termination” has the meaning provided in Section 4.5

(p)
“Section” means a section of the Plan and any subsections of that section.

(q)
“Section 409A” means section 409A of the Code.

(r)
“Severance Benefit” has the meaning provided in Section 4.1.

(s)
“Severance Coverage Period” is, unless a different period (not to exceed 36
months) is approved by the Compensation and Organization Committee and reflected
in the Participant’s Participation Agreement:

(1)    For the President and Chief Executive Officer of Rogers, 24 months; and
(2)    For other Participants, 12 months, except that, if he or she incurs a
Qualifying Termination during the one-year period after a Change in Control, the
Severance Coverage Period shall be 18 months.

2.2.    Gender and Number.
Words used in the masculine gender in the Plan are intended to include the
feminine and neuter genders, where appropriate. Words used in the singular form
in the Plan are intended to include the plural form, where appropriate, and vice
versa.

2.3.    Section 409A.




Rogers Corporation Severance Plan
 
Page 3




--------------------------------------------------------------------------------





Payments under the Plan are intended to be exempt from, or comply with, Section
409A, and the Plan will be interpreted to achieve this result. However, in no
event is the Company responsible for any tax or penalty owed by a Participant
with respect to the payments under the Plan.

Section 3.    PARTICIPATION

3.1.    Generally.
An employee of the Company participates in the Plan upon the date on which the
Company and the employee execute a Participation Agreement in accordance with
Section 3.2.

3.2.    Participation Agreement Required.
No employee will be eligible to receive a benefit under the Plan unless the
employee and the Company execute a Participation Agreement substantially in the
form of Exhibit A, except as otherwise determined by the Compensation and
Organization Committee. The executed Participation Agreement will constitute an
agreement between the Company and the employee that binds both of them to the
terms of the Plan and will bind their heirs, executors, administrators,
successors, and assigns, both present and future.

Section 4.    SEVERANCE BENEFITS

4.1.    Cash Severance Benefits.
A Participant who has a Qualifying Termination is entitled to a Severance
Benefit in the amount described in subsection (a), unless otherwise specified in
the Participant’s Participation Agreement. The Severance Benefit shall be paid
in the time and form specified in subsection (b) and shall be conditioned upon
the Participant’s timely execution of a release as provided in Section 6.
(a)
Amount.

(1)    Base Salary. The Participant’s Severance Benefit includes an amount equal
to the Participant’s base salary (at the rate in effect immediately prior to the
Participant’s Qualifying Termination, or if greater, the rate in effect at any
time within 180 days prior to the Participant’s Qualifying Termination) for the
Participant’s Severance Coverage Period.
(2)    Bonus Award. The Participant’s Severance Benefit includes an amount equal
to the Participant’s target incentive under the Company’s annual cash incentive
plan for the measurement period in which the Qualifying Termination occurs
multiplied by the ratio of (A) the Participant’s Severance Coverage Period (in
months) over (B) 12 months; provided that, for all Participants other than the
President and Chief Executive Officer of Rogers, the benefits under this
Section 4.1(a)(2)(A) will expire on the third anniversary of such Participant’s
participation in the Plan, except with respect to Severance Benefits payable
with




Rogers Corporation Severance Plan
 
Page 4




--------------------------------------------------------------------------------





respect to a Qualifying Termination within the one-year period following a
Change in Control, which, for the avoidance of doubt, shall not so expire.
(b)
Time and Form of Payment. If a Participant is entitled to a Severance Benefit,
the Severance Benefit will be paid as follows, unless otherwise specified in the
Participation Agreement—

(1)
In General. Except as otherwise provided in paragraph (2), below, (A) the base
salary (Section 4.1(a)(1)) portion of the Participant’s Severance Benefit will
be paid in a lump sum on or before the 60th day following the Participant’s
Qualifying Termination date and (B) any bonus award (Section 4.1(a)(2)) portion
of the Participant’s Severance Benefit will be paid in a lump sum within 30 days
after the six-month anniversary of the Participant’s Qualifying Termination date
(except, with respect to a Participant who was subject to a severance
arrangement with the Company prior to the Effective Date, to the extent such
payment would otherwise be subject to Section 409A, it shall instead be paid on
or before the 60th day following the Participant’s Qualifying Termination date).
The Administrator may accelerate payment of any bonus award (Section 4.1(a)(2))
portion of the Participant’s Severance Benefit to the extent such portion is not
subject to Section 409A.

(2)
Time of Payment under Section 409A. To comply with Section 409A—

(A)
Any payment under the Plan that is subject to Section 409A and that is
contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A.

(B)
If, upon separation from service, the Participant is a “specified employee”
within the meaning of Section 409A, any payment under the Plan that is subject
to Section 409A and would otherwise be paid within six months after the
Participant’s separation from service will instead be paid in the seventh month
following the Participant’s separation from service.


4.2.    Medical and Dental Benefits.
If the Participant has a Qualifying Termination and timely executes a release as
provided in Section 6, the Company will provide the Participant with medical and
dental benefits as follows, unless otherwise specified in the Participation
Agreement—
(a)
Amount. During the Severance Coverage Period (or if shorter, the 18-month period
immediately following the Participant’s Qualifying Termination), the Company
will pay a portion of the Participant’s premiums for medical and dental coverage
under COBRA equal to the portion of medical and dental benefit premiums (if any)
that the Company would have paid with respect to the Participant had the
Participant continued employment with the Company in the same position held by
the Participant at the time of his or her Qualifying Termination.
Notwithstanding the previous sentence, the Company reserves the





Rogers Corporation Severance Plan
 
Page 5




--------------------------------------------------------------------------------





right to modify, amend, or terminate at any time any Company benefit plan to the
extent permitted under the terms of the plan and applicable law.
(b)
Time of Payment. Each month’s premium will be paid in the month it is due,
except that payments may be delayed pending the Participant’s execution of a
release in accordance with Section 6. For purposes of Section 409A, payments
under this Section 4 are each a separate payment.

(c)
Cash In Lieu. The Company may, at its option and except as provided below, pay
the Participant cash in lieu of the amounts payable by Company under Section
4.2(a) in a lump sum on or before the 60th day following the Participant’s
Qualifying Termination date, in which case, the Company will provide continued
health benefits in accordance with COBRA without any Company contributions. This
Section 4.2(c) shall apply only to the extent that the amount of the cash
payment paid in this section is exempt from Section 409A.


4.3.    Outplacement Services.
If the Participant has a Qualifying Termination and timely executes a release as
provided in Section 6, the Company will provide the Participant with reasonable
outplacement services during the Severance Coverage Period (but not later than
the end of the second calendar year that begins after the Qualifying
Termination), not to exceed $50,000, unless otherwise provided in the
Participation Agreement. The Company will not pay the participant cash in lieu
of the benefits described in this Section 4.3.

4.4.    Equity Awards.
The value of, and rights attendant to, each equity or equity-based award held by
a Participant will be preserved or the award will be cashed out in a manner
consistent with the plan and award agreement under which the award is issued.

4.5.    Qualifying Termination.
(a)
A Participant has a Qualifying Termination if his or her employment with the
Company is terminated—

(1)    by the Participant for Good Reason; or
(2)    by the Company for any reason other than for Cause.
(b)
Good Reason.

(1)    Definition. “Good Reason” means, without the consent of the Participant,
(A) any material diminution in the Participant’s base pay; (B) a material
diminution in the Participant’s authority, duties, or responsibilities; or (C) a
material change in the Participant’s primary office location (which, for this
purpose, means a change of more than 100 miles). For the avoidance of doubt,
“Good Reason” does not occur solely because Rogers ceases to be publicly traded.




Rogers Corporation Severance Plan
 
Page 6




--------------------------------------------------------------------------------





(2)    Notice and Cure Period. A Participant does not terminate for Good Reason
unless (A) the Participant gives the Administrator written notice within 90 days
of the initial existence of the condition on which Good Reason is based, (B) the
Company does not cure the condition within 30 days of receiving such notice, and
(C) the Participant terminates within one year following the initial existence
of the condition.
(c)
Cause. “Cause” means, as reasonably determined by the Administrator in its
discretion, (1) conviction of (or a plea of guilty or nolo contendere to) a
felony or any other crime involving perjury, fraud, or theft; (2) willful and
continuous failure to perform substantially the Participant’s duties (other than
any such failure resulting from the Participant’s disability or incapacity due
to bodily injury or physical or mental illness), after a written demand for
substantial performance is delivered to the Participant identifying how such
failure reasonably may be cured and the Participant is given at least 30 days to
cure such failure, or (3) willful violation of a material requirement of the
Company’s code of conduct or the Participant’s fiduciary duty to the Company,
including the covenants set forth in Section 5. No act or failure to act on the
part of the Participant shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith and without reasonable
belief that the Participant’s action or omission was in, or not opposed to, the
best interests of the Company.


4.6.    Sections 280G and 4999 of the Code.
(a)
Limitation on Amounts. Notwithstanding any provision of the Plan to the
contrary, if it is determined that part or all of the compensation and benefits
payable to a Participant (whether pursuant to the terms of the Plan or
otherwise) before application of this Section 4.6 would constitute “parachute
payments” under Section 280G of the Code, and the payment thereof would cause
the Participant to incur the 20% excise tax under Section 4999 of the Code (or
its successor) (“Excise Tax”), the following provisions shall apply:

(1)    The Participant shall receive payment of the greater of the following
amounts, determined after subtracting the net amount of federal, state and local
income taxes on such payments and the amount of Excise Tax to which the
Participant would be subject in respect of such payments and after taking into
account the phase-out of itemized deductions and personal exemptions
attributable to such payments: (A) the amounts otherwise payable to or for the
benefit of the Participant pursuant to the Agreement (or otherwise) that, but
for this Section 4.6 would be “parachute payments,” (referred to below as the
“Total Payments”), and (B) the Total Payments reduced to an amount equal to
three times the “base amount” (as defined under Section 280G of the Code) less
$1, as reasonably determined by the Consultant (as defined below).
(2)    If the Total Payments are reduced under paragraph (1), above, such
reductions shall be made by the Company in its reasonable discretion in the
following order: (A) reduction of any cash payment, excluding any cash payment
with respect to the acceleration of equity awards, that is otherwise payable to
the Participant that is exempt from Section 409A of the Code, (B) reduction of
any




Rogers Corporation Severance Plan
 
Page 7




--------------------------------------------------------------------------------





other payments or benefits (other than equity awards) otherwise payable to the
Participant on a pro-rata basis or such other manner that complies with Section
409A of the Code, (C) reduction of any payment with respect to the acceleration
of equity awards that is otherwise payable to the Participant that is exempt
from Section 409A of the Code, and (D) reduction of any payment, on a pro rata
basis, with respect to the acceleration of equity awards that is otherwise
payable to the Participant that is subject to Section 409A of the Code.
(3)    All determinations under this Section 4.6 shall be made by a nationally
recognized accountant, executive compensation consultant, or law firm appointed
by the Company (the “Consultant”) that is acceptable to the Participant on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code). The Consultant’s fee shall be paid by the Company. The Consultant shall
provide a report to the Participant that may be used by the Participant to file
the Participant’s federal tax returns.
(b)
It is possible that payments will be made by the Company which should not have
been made (each, an “Overpayment”) due to the uncertain application of Section
280G of the Code at the time of a determination hereunder. In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be repaid by the Participant to the Company
together with interest at the prime rate of interest in effect on the date of
such Overpayment; provided, however, that no amount shall be payable by the
Participant to the Company if and to the extent such payment would not reduce
the amount which is subject to taxation under Section 4999 of the Code.


Section 5.    COVENANTS

5.1.    Generally.
In consideration for the benefits provided under the Plan, each Participant will
agree to the covenants set forth in this Section 5.

5.2.    Noncompetition.
(a)
Prohibited Conduct. During the period of a Participant’s employment with the
Company, and for the Participant’s Severance Coverage Period, the Participant
will not, without the prior written consent of the Administrator—

(1)    personally engage in Competitive Activities (as defined below); or
(2)    work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any individual, partnership, firm, corporation, or institution engaged in
Competitive Activities, or any company or person affiliated with such person or
entity engaged in Competitive Activities; provided that Participant’s mere
purchase or holding, for investment purposes, of securities of a publicly-traded
company will not constitute “ownership” or “participation in ownership” for




Rogers Corporation Severance Plan
 
Page 8




--------------------------------------------------------------------------------





purposes of this paragraph so long as Participant’s equity interest in any such
company is less than 5% of its outstanding shares.
(b)
Competitive Activities. “Competitive Activities” means engage in, render
services, either as an employee, consultant or independent contractor, or become
associated in any way, either directly or indirectly, in the research,
development, manufacture, use or sale of any product which is the same as,
similar to or is competitive with any product, development or research activity
of the of the Company or, for a Participant assigned to a particular business
unit of the Company, such business unit. If the scope of the obligations
contained in this Section 5.2 is determined to exceed that which may be
enforceable under applicable law, the scope of these obligations will be
reformed to provide for enforcement to the maximum extent permitted under
applicable law. The Participant will bear the burden of proving the scope of the
maximum enforceable obligations under applicable law and that the activities in
which he or she has engaged do not exceed such maximum enforceable obligations.


5.3.    Interference with Business Relations.
During the period of the Participant’s employment with the Company, and for the
Participant’s Severance Coverage Period, Participant will not, without the prior
written consent of the Administrator—
(a)
recruit or solicit any employee of the Company for employment or for retention
as a consultant or service provider;

(b)
hire or participate (with another company or third party) in the process of
hiring (other than for the Company) any person who is then an employee of the
Company, or provide names or other information about Company employees to any
person or business (other than the Company) under circumstances that could lead
to the use of that information for purposes of recruiting or hiring;

(c)
interfere with the relationship of the Company with any of its employees,
agents, or representatives;

(d)
solicit or induce, or in any manner attempt to solicit or induce, any client,
customer, or prospect of the Company (1) to cease being, or not to become, a
customer of the Company or (2) to divert any business of such customer or
prospect from the Company; or

(e)
otherwise interfere with, disrupt, or attempt to interfere with or disrupt, the
relationship, contractual or otherwise, between the Company and any of its
customers, clients, prospects, suppliers, consultants, or employees.


5.4.    Proprietary and Confidential Information.
The Participant will at all times preserve the confidentiality of all
proprietary information and trade secrets of the Company, except to the extent
that disclosure of such information is legally required. “Proprietary
information” means information that has not been disclosed to the public and
that is treated as confidential within the business of the




Rogers Corporation Severance Plan
 
Page 9




--------------------------------------------------------------------------------





Company, such as strategic or tactical business plans; undisclosed financial
data; ideas, processes, methods, techniques, systems, patented or copyrighted
information, models, devices, programs, computer software, or related
information; documents relating to regulatory matters and correspondence with
governmental entities; undisclosed information concerning any past, pending, or
threatened legal dispute; pricing and cost data; reports and analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information and data; identities of users and
purchasers of the Company’s products or services; and other confidential matters
pertaining to or known by the Company, including confidential information of a
third party that Participant knows or should know the Company is bound to
protect.

5.5.    Nondisparagement.
The Participant will at no time make any derogatory, misleading or otherwise
negative statement about the actions, performance or behavior of the Company or
its officers, directors, employees and agents. The Company will at no time make
any derogatory, misleading or otherwise negative statement about the actions,
performance or behavior of the Participant; provided that, for purposes of this
sentence, the Company shall mean the (a) President and Chief Executive Officer
of Rogers and (b) Chief Human Resources Officer of Rogers.

5.6.    Cooperation.
The Participant will cooperate with the Company in order to ensure an orderly
transfer of his or her duties and responsibilities. In addition, the Participant
will at all times, both before and after termination of employment, (a) provide
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Participant’s employment hereunder, provided that such cooperation does not
materially interfere with the Participant’s then current employment and that the
Participant and the Company are not adverse in such action, proceeding, or
appeal, and (b) cooperate with the Company in executing and delivering documents
requested by the Company, and taking any other actions, that are necessary or
requested by the Company to assist the Company in patenting, copyrighting, or
registering any programs, ideas, inventions, discoveries, patented or
copyrighted material, or trademarks, and to vest title thereto in the Company.

5.7.    Recoupment.
If the Participant breaches any of the covenants set forth in this Section 5,
the Company will have no further obligation to pay to the Participant any
benefit under the Plan, and the Participant will be obligated to repay to the
Company all benefits previously paid to, or on behalf of, the Participant under
the Plan.

Section 6.    RELEASE

6.1.    Generally.
A Participant will not be entitled to any benefits under the Plan unless, at the
time of the Participant’s Qualifying Termination, he or she executes and does
not subsequently




Rogers Corporation Severance Plan
 
Page 10




--------------------------------------------------------------------------------





revoke a release satisfactory to the Company releasing the Company, its
affiliates, subsidiaries, shareholders, directors, officers, employees,
representatives, and agents and their successors and assigns from any and all
employment-related claims the Participant or his or her successors and
beneficiaries might then have against them (excluding any claims the Participant
might then have under the Plan or any employee benefit plan sponsored by the
Company). The release will be substantially in the form that is attached as
Exhibit B to the Plan.

6.2.    Time Limit for Providing Release.
A Participant will execute and submit the release to the Company within 30 days
after the date of the Participant’s Qualifying Termination. However, if the
Participant has a Qualifying Termination in connection with an exit incentive or
other employment termination program offered to a group or class of employees,
the Participant will have 50 days after the Participant terminates employment to
execute and submit the release to the Company. With respect to any payment under
the Plan that is subject to Section 409A, if payment is otherwise due prior to
the latest date on which the release may become irrevocable and the period
between separation from service and such date spans two calendar years, payment
shall be made in the second of those two years.

Section 7.    NATURE OF PARTICIPANT’S INTEREST IN THE PLAN

7.1.    No Right to Assets.
Participation in the Plan does not create, in favor of any Participant, any
right or lien in or against any asset of the Company. Nothing contained in the
Plan, and no action taken under its provisions, will create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
a Participant or any other person. The Company’s promise to pay benefits under
the Plan will at all times remain unfunded as to each Participant, whose rights
under the Plan are limited to those of a general and unsecured creditor of the
Company.

7.2.    No Right to Transfer Interest.
Rights to benefits payable under the Plan are not subject in any manner to
alienation, sale, transfer, assignment, pledge, or encumbrance. However, the
Administrator may recognize the right of an alternate payee named in a domestic
relations order to receive all or part of a Participant’s benefits under the
Plan, but only if (a) the domestic relations order would be a “qualified
domestic relations order” within the meaning of section 414(p) of the Code (if
section 414 (p) applied to the Plan), (b) the domestic relations order does not
attempt to give the alternate payee any right to any asset of the Company, (c)
the domestic relations order does not attempt to give the alternate payee any
right to receive payments under the Plan at a time or in an amount that the
Participant could not receive under the Plan, and (d) the amount of the
Participant’s benefits under the Plan are reduced to reflect any payments made
or due the alternate payee.

7.3.    No Employment Rights.




Rogers Corporation Severance Plan
 
Page 11




--------------------------------------------------------------------------------





No provisions of the Plan and no action taken by the Company or the
Administrator will give any person any right to be retained in the employ of the
Company, and the Company specifically reserves the right and power to dismiss or
discharge any Participant for any reason or no reason and at any time.

7.4.    Withholding and Tax Liabilities.
The amount of any withholdings required to be made by any government or
government agency will be deducted from benefits paid under the Plan to the
extent deemed necessary by the Administrator. In addition, the Participant will
bear the cost of any taxes not withheld on benefits provided under the Plan,
regardless of whether withholding is required.



Section 8.    ADMINISTRATION, INTERPRETATION, AND MODIFICATION OF PLAN

8.1.    Plan Administrator.
The Administrator will administer the Plan.

8.2.    Powers of the Administrator.
The Administrator’s powers include, but are not limited to, the power to adopt
rules consistent with the Plan; the power to decide all questions relating to
the interpretation of the terms and provisions of the Plan; and the power to
resolve all other questions arising under the Plan (including, without
limitation, the power to remedy possible ambiguities, inconsistencies, or
omissions by a general rule or particular decision). The Administrator has full
discretionary authority to exercise each of the foregoing powers.

8.3.    Incapacity.
If the Administrator determines that any Participant entitled to benefits under
the Plan is unable to care for his or her affairs because of illness or
accident, any payment due (unless a duly qualified guardian or other legal
representative has been appointed) may be paid for the benefit of such
Participant to his or her spouse, parent, brother, sister, or other party deemed
by the Administrator to have incurred expenses for such Participant. If a
Participant dies after having a Qualifying Termination, any payment of the
Participant's Severance Benefit remaining due to the Participant will be paid to
the Participant's estate at the time such payment would otherwise be paid to the
Participant but no later than 90 days after the Participant's death.

8.4.    Amendment, Suspension, and Termination.
The Compensation and Organization Committee has the right by written resolution
to amend, suspend, or terminate the Plan at any time, subject to the terms of
this Section 8.4. In addition, the Administrator has the right by written
resolution to amend the Plan at any time, subject to the terms of this Section
8.4 and to the extent that such amendment does not modify the amount or nature
of benefits provided or the authority of




Rogers Corporation Severance Plan
 
Page 12




--------------------------------------------------------------------------------





the Administrator’s authority as specified hereunder. No amendment, suspension,
or termination that reduces the benefits to which a Participant is entitled
under the Plan will apply to an employee who, at the time the amendment is
adopted, already is a Participant without his or her express written consent
(and refusal of such consent shall not constitute Cause). Notwithstanding the
foregoing, the Administrator or Compensation and Organization Committee may
amend the Plan at any time to the extent necessary to comply with Section 409A,
provided that, to the extent possible, such amendment does not reduce the
benefits of an employee who is already a Participant.

8.5.    Power to Delegate Authority.
The Administrator may, in its sole discretion, delegate to any person or persons
all or part of its authority and responsibility under the Plan, including,
without limitation, the authority to amend the Plan.

8.6.    Headings.
The headings used in this document are for convenience of reference only and may
not be given any weight in interpreting any provision of the Plan.

8.7.    Severability.
If an arbitrator or court of competent jurisdiction determines that any term,
provision, or portion of the Plan is void, illegal, or unenforceable, the other
terms, provisions, and portions of the Plan will remain in full force and
effect, and the terms, provisions, and portions that are determined to be void,
illegal, or unenforceable will either be limited so that they will remain in
effect to the extent permissible by law, or such arbitrator or court will
substitute, to the extent enforceable, provisions similar thereto or other
provisions, so as to provide to the Company, to the fullest extent permitted by
applicable law, the benefits intended by the Plan.

8.8.    Governing Law.
The Plan will be construed, administered, and regulated in accordance with the
laws of Arizona (excluding any conflicts or choice of law rule or principle),
except to the extent that those laws are preempted by federal law.

8.9.    Complete Statement of Plan.
The Plan contains a complete statement of its terms. The Plan may be amended,
suspended, or terminated only in writing and then only as provided in Section
8.4 or 8.5. A Participant’s right to any benefit of a type provided under the
Plan will be determined solely in accordance with the terms of the Plan. No
other evidence, whether written or oral, will be taken into account in
interpreting the provisions of the Plan. Notwithstanding the preceding
provisions of this Section 8.9, for purposes of determining benefits with
respect to a Participant, the Plan will be deemed to include (a) the provisions
of any Participation Agreement executed in accordance with Section 3.2, and (b)
the provisions of any other written agreement between the Company and the
Participant to the extent




Rogers Corporation Severance Plan
 
Page 13




--------------------------------------------------------------------------------





such other agreement explicitly provides for the incorporation of some or all of
its terms into the Plan.

Section 9.    CLAIMS AND APPEALS

9.1.    Application of Claims and Appeals Procedures.
(a)
If a Participant is not receiving, or believes that he or she is not receiving,
the full amount of benefits under the Plan to which he or she is entitled, the
Participant may file a claim under the provisions of this Section 9. However, to
the extent that the Participant requests a determination of disability, the
procedures for disability benefit claims set forth in Department of Labor
Regulation § 2560.503-1 shall apply.

(b)
No claim for non-payment or underpayment of benefits allegedly owed under the
Plan may be filed in court until the claimant has exhausted the claims review
procedures established in accordance with this Section 9.


9.2.    Initial Claims.
(a)
Any claim for benefits will be in writing (which may be electronic if permitted
by the Administrator) and will be delivered to a claims administrator designated
in writing by the Administrator

(b)
Each claim for benefits will be decided by the claims administrator or the
Administrator (as determined by the Administrator) within a reasonable period of
time, but not later than 90 days after such claim is received by the claims
administrator (without regard to whether the claim submission includes
sufficient information to make a determination), unless the claims administrator
or the Administrator determines that special circumstances require an extension
of time for processing the claim. If the claims administrator or the
Administrator determines that an extension of time for processing is required,
the claims administrator or the Administrator will notify the claimant in
writing before the end of the initial 90-day period of the circumstances
requiring an extension of time and the date by which a decision is expected.

(c)
If any claim is denied in whole or in part, the claims administrator or the
Administrator will provide to the claimant a written decision, issued by the end
of the period prescribed by subsection (b), above, that includes the following
information:

(1)    The specific reason or reasons for denial of the claim;
(2)    References to the specific Plan provisions upon which such denial is
based;
(3)    A description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary;




Rogers Corporation Severance Plan
 
Page 14




--------------------------------------------------------------------------------





(4)    An explanation of the appeal procedures Plan’s and the applicable time
limits; and
(5)    A statement of the claimant’s right to bring a civil action under section
502(a) of ERISA, if his or her claim is denied upon review.

9.3.    Appeals.
(a)
If a claim for benefits is denied in whole or in part, the claimant may appeal
the denial to the Administrator. Such appeal will be in writing (which may be
electronic, if permitted by the Administrator), may include any written
comments, documents, records, or other information relating to the claim for
benefits, and will be delivered to the Administrator within 60 days after the
claimant receives written notice that his or her claim has been denied.

(b)
The Administrator will decide each appeal within a reasonable period of time,
but not later than 60 days after such claim is received by the Administrator,
unless the Administrator determines that special circumstances require an
extension of time for processing the appeal.

(1)    If the Administrator determines that an extension of time for processing
is required, the Administrator will notify the claimant in writing before the
end of the initial 60-day period of the circumstances requiring an extension of
time and the date by which the claims administrator expects to render a
decision.
(2)    If an extension of time pursuant to paragraph (1), above, is due to the
claimant’s failure to submit information necessary to decide the appeal, the
period for deciding the appeal will be tolled from the date on which the
notification of extension is sent to the claimant until the date on which the
claimant responds to the request for additional information.
(c)
In connection with any appeal, the claimant will be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his or her claim for benefits. A document, record,
or other information will be considered relevant to a claim for benefits if such
document, record, or other information:

(1)    Was relied upon in making the benefit determination;
(2)    Was submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(3)    Demonstrates compliance with processes and safeguards designed to ensure
and to verify that the benefit determination was made in accordance with the
terms of the Plan and that such terms of the Plan have been applied consistently
with respect to similarly situated claimants.




Rogers Corporation Severance Plan
 
Page 15




--------------------------------------------------------------------------------





(d)
The Administrator review on appeal will take into account all comments,
documents, records and other information submitted by the claimant, without
regard to whether such information was considered in the initial benefit
determination.

(e)
If any appeal is denied in whole or in part, the Administrator will provide to
the claimant a written decision, issued by the end of the period prescribed by
subsection (b), above, that includes the following information:

(1)    The specific reason or reasons for the decision;
(2)    References to the specific Plan provisions upon which the decision is
based;
(3)    An explanation of the claimant’s right to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his or her claim for benefits (as determined
pursuant to subsection (c), above); and
(4)    A statement of the claimant’s right to bring a civil action under section
502(a) of ERISA.

9.4.    Other Rules and Rights Regarding Claims and Appeals.
(a)
A claimant may authorize a representative to pursue any claim or appeal on his
or her behalf. The Administrator may establish reasonable procedures for
verifying that any representative has in fact been authorized to act on his or
her behalf.

(b)
Notwithstanding the deadlines prescribed by this Section 9.4, the Administrator
and any claimant may agree to a longer period for deciding a claim or appeal or
for filing an appeal, provided that the Administrator will not extend any
deadline for filing an appeal unless imposition of the deadline prescribed by
Section 9.3(a) would be unreasonable under the applicable circumstances.


9.5.    Interpretation.
The provisions of this Section 9 are intended to comply with section 503 of
ERISA and will be administered and interpreted in a manner consistent with such
intent.








Rogers Corporation Severance Plan
 
Page 16




--------------------------------------------------------------------------------






Exhibit A






PERSONAL & CONFIDENTIAL


Date:
[Date]
To:
[Executive]
From:
[Name]
 
[Title]

    
Subject:    Rogers Corporation Severance Plan Participation Agreement

--------------------------------------------------------------------------------



I am pleased to advise that you have been designated as an “Eligible Employee”
for the purposes of the Rogers Corporation Severance Plan, as amended from time
to time (the “Plan”). A copy of the current plan document is enclosed).


This means that, upon your execution of this agreement, you will be eligible to
receive the severance benefits described in the Plan in the event you experience
a “Qualifying Termination” as defined under the Plan; provided, however, that
your “Severance Coverage Period” for purposes of the Plan shall be [•] months,
except that, if you incur a Qualifying Termination during the [•]-year period
after a “Change in Control” as defined under the Plan, your Severance Coverage
Period shall be [•] months. If you have any questions please contact me or
[name], [title].


By signing the attached signature page and in consideration of the opportunity
to participate in the Plan, you agree to be bound by the terms of the Plan,
including the covenants set forth in Section 5 of the Plan. Your participation
in the Plan does not confer any rights to continue in the employ of Rogers
Corporation or any of the affiliates. You are hereby notified that you may be
entitled to immunity from liability for certain disclosures of trade secrets
under the Defend Trade Secrets Act, 18 U.S.C. § 1833(b).


Please sign the attached signature page and return the original to me as soon as
possible.


Best regards,






[name]
[title]




Rogers Corporation Severance Plan
Participation Agreement
Page A-1

--------------------------------------------------------------------------------







Rogers Corporation Severance Plan
Agreement Signature Page






[date]








I, [name], have read the Rogers Corporation Severance Plan and agree to its
terms, and I agree to be bound by the terms of the covenants in Section 5 of the
Plan. This agreement supersedes any and all prior agreements and communications,
whether written or oral, between the Company and me regarding the subject matter
of the Plan.








Signature
 
Date









Return to [name] [title] by [date].




 













Rogers Corporation Severance Plan
Participation Agreement
Page A-2

--------------------------------------------------------------------------------






EXHIBIT B

a2019rogersseverancep_image1.jpg [a2019rogersseverancep_image1.jpg]


2225 West Chandler Blvd / Chandler, AZ 85224 / 877.643.7701 / Fax: 480.857.2819




GENERAL RELEASE AND SEPARATION AGREEMENT


This General Release and Separation Agreement (hereinafter “Agreement”) is made
as of the Effective Date (as defined in Section 2 below) by and between [XXXX]
(hereinafter “Employee”) and Rogers Corporation (hereinafter “Rogers”). The
purpose of this Agreement is to fully and finally dispose of all issues
regarding Employee’s employment and separation from employment with Rogers as
described below.


1.Severance Benefits. In consideration for entering into this Agreement, Rogers
will provide the following benefits (“Severance Benefits”) in return for the
release and waiver set forth herein and the satisfactory fulfillment by Employee
of all Employee’s agreements hereunder: [Insert description of severance
benefits].
2.    General Release. Employee, on behalf of Employee and Employee's
descendants, ancestors, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, hereby covenants not to sue and fully
releases, acquits, and discharges Rogers and its parent(s), subsidiaries,
affiliates, related LLCs, owners, trustees, directors, officers, agents,
servants, employees, stockholders, representatives, assigns, and successors
(collectively referred to as “Released Parties”) with respect to and from any
and all claims, wages, agreements, contracts, covenants, actions, suits, causes
of action, expenses, attorney's fees, damages, and liabilities of whatever kind
or nature in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Employee has at any
time heretofore owned or held against said Released Parties, including, without
limitation, those arising out of or in any way connected with Employee's
employment relationship with Rogers or Employee’s separation from employment at
Rogers. This general release includes claims discrimination or retaliation under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
seq. (the “ADEA”), Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000 et seq., the Employee Retirement Income Security Act of 1974,
29 U.S.C. § 1001 et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46
(a) - 51 et seq.



    Employee recognizes that, in signing this Agreement, Employee is waiving
Employee’s right to pursue any and all claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 626 et seq. (“ADEA”) arising prior to the date that
Employee executes this Agreement. Employee understands that Employee may take
twenty-one (21) days from the date this Agreement




Rogers Corporation Severance Plan
Release
Page B-1

--------------------------------------------------------------------------------





is presented to Employee to consider whether to execute this Agreement. Employee
is advised that Employee may wish to consult with an attorney prior to execution
of this Agreement. Once Employee has executed this Agreement, Employee may
revoke the Agreement at any time during the seven (7) day period following
Employee’s execution of the Agreement by so notifying the Corporate Director of
Human Resources in writing at the following address of Employee’s intent to do
so: Rogers Corporation, Attn: Corporate Director of Human Resources, P.O. Box
188, Rogers, CT 06263.
After seven (7) days have passed following Employee’s execution of this
Agreement, Employee’s execution of this Agreement shall be final and
irrevocable. The date on which the revocation period expires, if Employee does
not first revoke it, is the Effective Date of this Agreement. Employee
understands that nothing in this Agreement restricts Employee’s right to
challenge the validity of the General Release of ADEA claims, to file a charge
with the EEOC or to participate or cooperate in EEOC investigations or
proceedings.
Employee agrees that by this Agreement, Employee is expressly waiving Employee’s
right to bring or pursue any judicial action, any contractual action, any
statutory action or procedure or any action which Employee could have brought
with respect to any matter arising from Employee’s employment with Rogers and
separation therefrom with Rogers, provided, however, that this Agreement shall
not preclude Employee from seeking unemployment compensation or workers’
compensation benefits, nor shall it constitute a waiver with respect to any
claims Employee may have for retirement benefits (e.g., 401(k) and pension
benefits). Employee also agrees that by entering into this Agreement, Employee
is waiving any right Employee may have to seek or accept damages or relief of
any kind with respect to the claims released by this Agreement or by reason of
termination of Employee’s employment.


3.    Non-disparagement. Employee covenants and agrees that Employee will not at
any time, directly, indirectly or through any entity in which Employee is an
officer, director, employee, consultant, or shareholder, either orally, in
writing, or through any medium (including, but not limited to, television or
radio, newspapers, magazines, computer networks, social media, or bulletin
boards, or any other form of communication), disparage, defame, impugn, or
otherwise damage or assail the reputation, integrity or professionalism of
Rogers, or any officer, director, employee, agent or representative of Rogers.
Nothing in this Section 4 is intended to impose restrictions on either party
beyond those that are permitted by law.
4.    Cooperation. Employee agrees to cooperate with Rogers in the truthful and
honest prosecution and/or defense of any claim in which the Released Parties may
have an interest (subject to reasonable limitations concerning time and place),
which may include without limitation: making Employee available on a timely
basis, on reasonable notice by Rogers, for interviews, meetings and other
communications with auditors and outside counsel acting on behalf of Rogers in
connection with any such matter; providing documents to Rogers related to any
such matter; and voluntarily appearing, without a subpoena and at Rogers’s
request, for a deposition or to give testimony in any hearing, trial,
investigation or arbitration at the request of Rogers for any such matter. If
Employee becomes legally compelled to testify or provide an interview on any
matter related to Rogers, whether by subpoena or otherwise, Employee agrees to
provide Rogers with prompt, written notice of such legal requirement so that
Rogers may, if it so wishes, seek a protective order or other remedy. To the
extent that Rogers requests Employee’s cooperation, Rogers shall reimburse
Employee for reasonable expenses consistent with Rogers’s expense reimbursement
policy there in effect.




Rogers Corporation Severance Plan
Release
Page B-2

--------------------------------------------------------------------------------





5.    Return of Property. Employee agrees to return all Rogers’s property in
Employee’s possession including, but not limited to, credit cards, keys, company
files and internal documents (including books and manuals), and any electronic
equipment (even if such electronic equipment has been available for Employee’s
personal use).
6.    Confidentiality. Employee agrees not to disclose the contents of the
provisions of this Agreement, its terms or conditions or the circumstances that
resulted in or followed Employee’s separation from employment, to any party,
excluding immediate family, except as required by law or as is reasonably
necessary for purposes of securing counsel from Employee’s attorney, accountant
or financial adviser. In the event of any violation of this provision or Section
3, either party may seek all appropriate legal and equitable relief. Nothing in
this Section 6 is intended to impose restrictions on either party beyond those
that are permitted by law.
7.    Consideration. The parties agree and acknowledge that there is good and
sufficient consideration for the settlement of any and all issues and disputes
between Employee and Rogers and for the mutual promises contained herein. Also,
the parties agree and acknowledge that the terms of this Agreement are fair and
equitable, reflecting both the corporate interests of Rogers and its recognition
of Employee’s years of valuable service.
8.    Resignation. Employee acknowledges and agrees that Employee will, if
requested by Rogers, execute documents to evidence Employee’s resignation from
any positions Employee may hold as an officer or director of any
Rogers-affiliated entity.
9.    Entire Agreement; Continuing Obligations. Employee is voluntarily entering
into this Agreement of Employee’s own free will and without influence by Rogers
or any of its present or former officers, representatives, agents or employees.
This Agreement constitutes the complete understanding between the parties,
except that Employee acknowledges and agrees that the Employment, Invention,
Confidentiality and Non-Compete Agreement with Rogers (the “Non-Compete
Agreement”), which is specifically incorporated herein as terms of this
Agreement, is a valid agreement supported by adequate consideration, and
Employee agrees to abide in full with the terms and conditions of such agreement
except as otherwise provided herein.
10.    Non-solicitation:
(a)Employees. The Employee understands and acknowledges that Rogers has expended
and continues to expend significant time and expense in recruiting and training
its employees and that the loss of employees would cause significant and
irreparable harm to Rogers. Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of Rogers for two (2) years, to run
consecutively, beginning on the Employee’s date of termination.
(b)Customers. Employee understands and acknowledges that Rogers has expended and
continues to expend significant time and expense in developing customer
relationships, customer information and goodwill, and that because of Employee’s
experience with and relationship to Rogers, he has had access to and learned
about much or all of Rogers’s customer information. Customer Information
includes, but is not limited to, names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer and relevant to sales. Employee understands and acknowledges
that loss of this customer relationship




Rogers Corporation Severance Plan
Release
Page B-3

--------------------------------------------------------------------------------





and/or goodwill will cause significant and irreparable harm to Rogers. Employee
agrees and covenants for two (2) years, to run consecutively, beginning on the
Employee’s date of termination, not to directly or indirectly solicit, contact
(including but not limited to e-mail, regular mail, express mail, telephone,
fax, and instant message), attempt to contact or meet with Rogers’s current,
former or prospective customers for purposes of offering or accepting goods or
services similar to or competitive with those offered by Rogers. This
restriction shall only apply to each of the following:
i.customers or prospective customers the Employee contacted in any way during
the twelve (12) months before the last day of Employee’s employment with Rogers;
ii.customers about whom Employee has trade secret or Confidential Information;
iii.customers who became customers during Employee’s employment with Rogers; and
iv.customers about whom the Employee has information that is not available
publicly.
11.    No Admission. Neither the negotiation, undertaking or execution of this
Agreement shall constitute an admission by Rogers of a violation of any federal
or state constitution, statute or regulation, or common law right, whether in
contract or in tort.
12.    Acknowledgement. Employee acknowledges and agrees that Employee is not
entitled to any payments and benefits except as set forth in this Agreement.
13.    Disclosure. In addition to the foregoing, and in further exchange for the
consideration described in Section 1 of this Agreement, Employee specifically
represents and warrants that as of the date that Employee executes this
Agreement, either (i) Employee has disclosed to Rogers’s General Counsel or to
another member of the Company’s internal Legal Department in writing any matter
that Employee knows or suspects could constitute an actual or potential
violation of the Rogers Code of Ethics and Business Conduct or of any internal
or external legal, regulatory or compliance requirement applicable to the
Company in any jurisdiction in which it does business, or (ii) Employee has no
information concerning any such matter.
14.    Choice of Law. This Agreement shall be governed by and construed under
the laws of the State of Arizona, without regard to its conflicts of law rules.
The parties hereby consent to the jurisdiction of the federal and state courts
located in the State of Arizona to resolve any disputes arising out of the
interpretation or administration of this Agreement.
15.    Severability. If any term or provision of this Agreement, or any
application thereof to any circumstances, is declared invalid, in whole or in
part, or otherwise unenforceable, such term or provision or application shall be
deemed to have been modified to the minimum extent necessary for it to be
enforceable, and shall not affect other terms or provisions or applications of
this Agreement.
16.    Condition. The Severance Benefits in Section 1 are conditional upon
strict compliance with Employee’s obligations and covenants under the
Confidentiality and Non-Compete Agreement and the Agreement, including but not
limited to Section 4 (cooperation) and Section 5




Rogers Corporation Severance Plan
Release
Page B-4

--------------------------------------------------------------------------------





(return of company property). Employee understands and acknowledges that a
breach of any of these obligations and covenants shall result in cessation of
the Severance Benefits. All compensation payments, whether or not part of the
Severance Benefits, shall remain subject to the Rogers Corporation Compensation
Recovery Policy, as amended from time to time.
17.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted in a manner intended to comply with such Section 409A and any
related regulations or other pronouncements. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A of the Code to the extent proved in the exceptions set forth in
Treas. Reg. Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg.
Section 1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions
of Treas. Reg. Section 1.409A-1 through A-6. References under this Agreement to
a termination of Employee’s employment shall be deemed to refer to the date upon
which Employee has experienced a “separation from service” within the meaning of
Section 409A of the Code. Notwithstanding anything herein to the contrary, if
any payments of money or other benefits due Employee hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by Rogers, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to
Employee hereunder constitute “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to Employee in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code.
18.    Representation. Employee represents and warrants that Employee has the
authority to enter into this Agreement, and that Employee has not assigned any
claims being released under this Agreement to any person or entity. Employee has
carefully read this Agreement and fully understands its contents and
significance, and Employee acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this document.
Employee fully understands that this Agreement constitutes a waiver of all
rights available under federal and state statutes, municipal charter and common
law, with regard to any matter related to Employee’s employment with Rogers, and
separation therefrom with Rogers. Nothing in this Agreement and Release
prohibits Employee from reporting possible violations of law to a governmental
agency or entity, or requires Employee to seek authorization from Rogers or to
notify Rogers if Employee does make such reports. This Agreement may be used as
evidence in a subsequent proceeding in which any of the parties allege a breach
of this Agreement.


[Remainder of page deliberately left blank]




Rogers Corporation Severance Plan
Release
Page B-5

--------------------------------------------------------------------------------





19.    Execution. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and together, all of which shall
constitute one original document. Original signatures that are transmitted by
fax or electronic mail shall be considered original signatures under this
Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Agreement.


_____________________________________________
[XXXXX]      Date




ROGERS CORPORATION


By __________________________________________
NAME Date
TITLE




Rogers Corporation Severance Plan
Release
Page B-6